ON REHEARING.
Upon the question dealt with in headnotes 3 and.3(a), supra:
1. The circumstance that the deed from the wife to the husband was apparently voluntary, whereas a gift was not in fact contemplated by the parties, but the instrument was only a part of a colorable scheme inaugurated by the creditor to obtain the property of the wife for payment of her husband’s debt, would not as against the wife, on account of the provisions of the Civil Code of 1910, § 3007 (Code of 1933, § 53-503), and the decisions of this court cited in headnote 2, prevent application of the five-year period of limitation contained in the Code of 1910, § 4152 (Code of 1933, § 48-107). The two sections are to be considered together, as was done in Cain v. Ligon, 71 Ga. 692 (supra), and the five-year limitation should be applied as against the wife. A different ruling would run counter to the line of decisions holding that coverture is privilege personal to the wife; as in Palmer v. Smith, 88 Ga. 84 (13 S. E. 956), where it was held: “A conveyance of land executed by a married woman in payment of her husband’s debt, though declared by the statute absolutely void, is only so as against her and upon her election to treat it as void, coverture being a personal privilege which is not available in behalf of a stranger to her title.” See also Hawes v. Glover, 126 Ga. 305 (5) (55 S. E. 62); Scaife v. Scaife, 134 Ga. 1 (67 S. E. 408); Royster Guano Co. v. Odum, 167 Ga. 655 (146 S. E. 475), and other similar cases.
(а) The cases cited in headnote 3(6) did not involve the question of applicability of the statute of limitations.
(б) Neither did the fact that the wife remained in possession *151of the land after execution of the deed affect the question. She executed the deed, and it was incumbent on her to move to set it aside within the statutory period.
2. In reply to a suggestion in the brief of the opposing attorneys, in relation to the ruling announced in headnote 3(6), a ruling different from that expressed in that note is not required because the second deed mentioned purported to convey only a part of the land described in the first deed, and expressly stated that the paper was executed “to correct the scrivener’s, error and omission [in the first deed], . . and this deed is made to amplify and correct the description in said deed.” The deed after all purported to convey the property therein described, and the period of limitation would commence to run as to such deed from its date.
The court adheres to the former decision.

All the Justices concur, except Bell, J., who dissents, and Bussell, G. J., absent.